


110 HR 5465 IH: Military Pain Care Act of

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5465
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Loebsack (for
			 himself, Mr. Gilchrest,
			 Mr. Bishop of Georgia,
			 Mr. Johnson of Georgia,
			 Mr. Brady of Pennsylvania,
			 Mr. Abercrombie,
			 Mr. Braley of Iowa,
			 Ms. Hooley, and
			 Ms. Shea-Porter) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To require the Department of Defense to implement a pain
		  care initiative, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Military Pain Care Act of
			 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Sec. 3. Pain care initiative in military health care
				facilities.
					Sec. 4. Pain care standards in TRICARE plans.
					Sec. 5. Report of Comptroller General.
				
			2.FindingsCongress finds the following:
			(1)Acute and chronic
			 pain are prevalent conditions among active duty and retired military
			 personnel.
			(2)Characteristics of
			 modern warfare, including the use of improvised explosive devices, produce
			 substantial numbers of battlefield casualties with significant damage to both
			 the central and peripheral nervous systems.
			(3)The successes of
			 military health care both on and off the battlefield result in high survival
			 rates of severely injured military personnel who will be afflicted with
			 significant pain disorders on either an acute or chronic basis.
			(4)Failure to treat
			 acute pain promptly and appropriately at the time of injury, during initial
			 medical and surgical care, and at the time of transition to community-based
			 care, contributes to the development of long-term chronic pain syndromes, in
			 some cases accompanied by long-term mental health and substance abuse
			 disorders.
			(5)Pain is a leading
			 cause of short- and long-term disability among military personnel.
			(6)The military
			 health care systems have implemented important pain care programs at some
			 facilities and in some areas, but comprehensive pain care is not consistently
			 provided on a uniform basis throughout the systems to all patients in need of
			 such care.
			(7)Inconsistent and
			 ineffective pain care leads to pain-related impairments, occupational
			 disability, and medical and mental complications with long-term costs for the
			 military health and disability systems, and for society at large.
			(8)Research,
			 diagnosis, treatment, and management of acute and chronic pain in the active
			 duty and retired military populations constitute health care priorities of the
			 United States.
			3.Pain care
			 initiative in military health care facilities
			(a)Requirement
				(1)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 adding at the end the following new section:
					
						1110a.Pain
				care
							(a)Pain care
				initiative requirementThe
				Secretary of Defense, in coordination with the Secretary of Veterans Affairs,
				the Secretary of Health and Human Services, and the Surgeon General of the
				United States, shall develop and implement a pain care initiative in all health
				care facilities of the uniformed services.
							(b)Matters
				covered(1)The initiative shall be
				designed to ensure that all active and retired members of the uniformed
				services and their dependents receiving treatment in health care facilities of
				the uniformed services—
									(A)are assessed for pain at the time of
				admission or initial treatment, and periodically thereafter, using a
				professionally recognized pain assessment tool or process; and
									(B)receive appropriate pain care
				consistent with recognized means for assessment, diagnosis, treatment and
				management of acute and chronic pain, including, in appropriate cases, access
				to specialty pain management services.
									(2)The initiative shall include the
				training and deployment of acute pain personnel and services at all Level III
				care facilities, and, to the extent feasible, on the battlefield.
								(c)ImplementationThe
				Secretary of Defense shall implement the pain care initiative—
								(1)in the case of
				inpatient care, not later than 12 months after the date of the enactment of
				this section; and
								(2)in the case of outpatient care, not later
				than 18 months after the date of the enactment of this
				section.
								.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
					
						
							1110a. Pain
				care.
						
						.
				(b)ReportNot later than nine months after the date
			 of the enactment of this Act, the administering Secretaries (as defined in
			 section 1072(3) of title 10, United States Code), shall submit to the
			 congressional defense committees a report on the status of the development and
			 implementation of the pain care initiative required under section 1110a of
			 title 10, United States Code, as added by subsection (a).
			4.Pain care
			 standards in TRICARE plans
			(a)In
			 generalSection 1097 of title 10, United States Code, is amended
			 by adding at the end the following new subsection:
				
					(f)Pain care
				standards(1)Any contract entered
				into under this section shall include the provision of appropriate care for the
				treatment of patients in pain that—
							(A)is consistent with recognized means
				for assessment, diagnosis, treatment, and management of acute and chronic
				pain;
							(B)includes evaluation and treatment of
				accompanying illnesses, including depression, other mental health disorders,
				sleep disturbance, and substance abuse;
							(C)provides medical and other health
				services through physicians and other practitioners appropriately credentialed
				or experienced in pain management;
							(D)provides for referral of patients with
				chronic pain to specialists, and, in appropriate cases, to a comprehensive
				multidisciplinary pain management program;
							(E)continues treatment for as long as
				treatment is required to maximize the quality of life and functional capacity
				of the patient; and
							(F)permits physicians and other
				practitioners appropriately credentialed or experienced in pain management to
				make clinical decisions with respect to the need for and the extent and
				duration of pain care services.
							(2)In this subsection:
							(A)The term chronic pain
				means severe, persistent, or recurrent pain, regardless of causation or body
				location, that interferes with the activities of daily living, and has not been
				significantly reduced or ameliorated despite reasonable treatment
				efforts.
							(B)The term comprehensive
				multidisciplinary pain management program means an inpatient or
				outpatient health care facility or program that—
								(i)provides at least medical, nursing,
				mental health, and rehabilitation services through licensed health care
				professionals;
								(ii)provides or arranges for the
				provision of inpatient and outpatient hospital and rehabilitation facility
				services, drugs, devices, and other items and services required for the
				treatment of chronic pain;
								(iii)provides ongoing patient and
				professional education for pain management;
								(iv)is accredited as a comprehensive
				pain management program by an accrediting organization approved by the
				Secretary, including the Joint Commission on the Accreditation of Health Care
				Organizations or the Rehabilitation Accreditation Commission; and
								(v)is directed by one or more
				physicians credentialed in pain management (or, in appropriate cases,
				dentistry) by a board or boards approved by the Secretary, which shall include
				the American Board of Pain Medicine and boards recognized by the American Board
				of Medical Specialties.
								(3)ComplianceA
				contractor may comply with the requirements set forth in this subsection by
				providing care through its own network of participating providers, or under
				arrangement with out-of-network providers, but in no event may a contractor
				impose higher costs on its enrollees in the form of deductibles, copayments,
				premiums, or otherwise, in the event appropriate pain care in accordance with
				the standards set forth in this subsection is provided
				out-of-network.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 contracts entered into on or after the date occurring one year after the date
			 of the enactment of this Act.
			5.Report of
			 Comptroller General
			(a)ReportThe
			 Comptroller General shall conduct a study of, and deliver to the congressional
			 defense committees not later than six months after the date of the enactment of
			 this Act a report on, the adequacy of pain care in the health care facilities,
			 services, and programs of the Department of Defense.
			(b)PurposesThe
			 purposes of the study and report shall be to evaluate the consistency, across
			 programs, facilities, relevant demographic groups, and geographic regions, with
			 which—
				(1)patients are
			 initially assessed and periodically reassessed for pain;
				(2)both acute and
			 chronic pain are promptly and appropriately diagnosed, treated, and
			 managed;
				(3)patients and their
			 families or other caregivers are included as active participants in pain
			 management;
				(4)pain care is
			 provided in a comprehensive and interdisciplinary manner where appropriate;
			 and
				(5)health care
			 professionals in military facilities are adequately trained in pain
			 management.
				(c)Authorization of
			 appropriationsFor purposes of carrying out this section, there
			 is authorized to be appropriated such sums as may be necessary for fiscal years
			 2009 through 2011.
			
